Citation Nr: 0007862	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-12 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from September 1948 to June 
1952.

The RO has declined to certify the issue of an increased 
evaluation for headaches based on a rating determination that 
the veteran has received the maximum benefits available for 
headaches due to head trauma pursuant to Diagnostic Code 
8045-9304.  Certification of an issue by the RO is an 
administrative, not a jurisdictional, procedure; that is, the 
Certification of Appeal does not confer on the Board 
jurisdiction of an issue not otherwise in proper appellate 
status nor does failure to certify an issue deprive the Board 
of jurisdiction of an issue properly appealed. 38 C.F.R. § 
19.35.

FINDINGS OF FACT

1.  The PTSD is productive of no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks with related factors.  

2.  The veteran's headaches are the result of head trauma.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999).  

2.  The criteria for a rating in excess of 10 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R.  Part 4, Diagnostic Codes 8045-9304, 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An allegation of increased disability generally establishes a 
well-grounded claim. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA has had the veteran examined.  The VA has 
fulfilled its duty to assist the veteran in the development 
of the facts pertinent to his claims for increased 
evaluations.  38 U.S.C.A. § 5107(a).

I.  PTSD


A VA psychiatric examination was performed in January 1998.  
It was reported that the veteran had problems with sadness 
and tension.  He stated that he did not cry much and that he 
was not suicidal.  He stated that he was sad on a daily 
basis.  The veteran stated that he preferred not to talk 
about his combat experiences.  He was able to watch war 
movies if they were of historical interest.  The veteran 
stated that he was irritable most of the time.  The veteran 
reported difficulty sleeping.  He had problems getting back 
to sleep once awakened.  He stated that he thought about 
stressful events often.  He reported that in a twelve-month 
period he had 24 nightmares of his stressful events.  The 
veteran was engaged in outpatient mental health treatment.  
He reported that he was retired.  He stated that he had a 
good relationship with his spouse and daughter, but not with 
his youngest daughter and son.  He reported that he kept to 
himself and that he did not have many friends.  

The mental status examination revealed that the veteran's 
memory was good.  He was oriented in all spheres.  His speech 
was described as slow and monotonous.  His continuity of 
thought was goal directed and logical.  There were no 
psychotic symptoms.  The veteran's abstract ability was 
described as concrete and his concentration was good.  The 
veteran's mood was described as depressed, and his range of 
affect was restricted.  He was alert, responsive, and 
cooperative.  The veteran's judgment was good, and his 
insight was described as fair.  The diagnosis was chronic 
PTSD.  The Global Assessment of Functioning (GAF) score was 
65.  

VA outpatient treatment records dated in May and August 1998 
report that the veteran received treatment primarily for 
depression and anxiety symptoms.  It was reported that he had 
flashbacks, nightmares, and problems sleeping.  

A personal hearing was held at the RO in September 1998.  The 
veteran testified that he did not sleep through the night.  
The veteran and his spouse testified that he was irritable at 
home.  The veteran's spouse testified that as a couple they 
did not socialize much.    

A VA examination for mental disorders was performed in 
October 1998.  The veteran complained that he experienced 
nightmares and flashbacks about his wartime experiences.  He 
reported sleep disturbance.  The veteran stated that he did 
not enjoy activities enjoyed previously.  He described his 
mood as depressed.  He had no friends.  The veteran's 
psychiatric medications were listed as Fluoxetine and 
Trazodone.  He stated that he watched television and 
occasionally visited his brother-in-law.  

The mental status examination revealed that the veteran's 
memory was intact.  He was adequately groomed.  His speech 
was slow, and his thought processes were described as slow, 
yet spontaneous.  No psychotic manifestations were reported.  
The veteran's abstracting ability was intact, and his 
concentration was adequate.  The veteran's mood was described 
as depressed with a restricted range of affect.  His judgment 
was intact, and his insight was good.  The diagnostic 
impression was major depression, recurrent; PTSD, chronic.  
The GAF was 60 and 65 in the past year.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.  

The veteran has been assigned a 30 percent disability 
evaluation for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 
9411, PTSD.  Diagnostic Code 9411 provides a 50 percent 
rating for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is assigned where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).

The clinical evidence shows that the veteran's psychiatric 
symptoms include flashbacks, nightmares, anxiety, and 
depression.  He has received treatment for these problems 
consisting of psychotropic medications and therapy.  The 
veteran has been retired from occupational endeavors for some 
years.  With respect to his social adaptability, it appears 
that his social interactions are limited in that he has few 
friends and he apparently does not socialize.  He has a good 
relationship with his spouse and daughter but he is estranged 
from his other children.  He apparently maintains and 
continues an interest in reading.  The clinical data shows 
that while the veteran was depressed at times, he presented 
appropriately attired on examinations and he was well 
groomed.  Further, at examinations he was consistently 
described as oriented and cooperative.  No psychotic 
manifestations are shown, and his judgment and insight have 
been described as fair to good.  There was no indication on 
any examinations that he had any cognitive or memory 
impairment.  The examinations did not reflect GAF scores 
indicative of more impairment than reflected by more than a 
30 percent disability rating.  

Considering the foregoing evidence, the Board finds that the 
veteran's PTSD disability picture does not approximate the 
criteria necessary for a higher disability evaluation.  38 
C.F.R. §  4.7.  In essence the Board is unable to conclude 
that the veteran's PTSD results occupational and social 
impairment with reduced reliability and productivity due to 
related symptoms, the requirements for an increased 
evaluation.  An increased evaluation for PTSD is not 
warranted.  


II.  Headaches

Service medical records show that in September 1951 the 
veteran sustained a penetrating shell fragment wound to the 
left scalp that was caused by a mortar round.  The wound was 
debrided and sutured.  Post-service clinical records reveal 
the veteran's complaints of headaches.  X-rays of the head 
showed metallic densities and no evidence of fracture. 

A VA neurological examination was performed in March 1994.  
The veteran complained of occasional headaches once or twice 
per month located on the left side of his head that lasted 
for a few hours.  Pertinent physical examination findings 
were normal, as was an EEG.  In June 1997 a VA outpatient 
clinical record reported that the veteran complained of 
terrible, increasing left headaches.  It was noted that 
aspirin provided some relief of the headaches.  In a June 
1997 VA neurology examination, it was reported that the 
frequency of the veteran's headaches increased to almost 
every other day to every two to three days.  The length of 
the headaches was one to four hours.  The veteran likened the 
headaches to being hit with a sledgehammer.  It was reported 
that the veteran tried to relax to gain relief from the 
headaches.    

At a VA neurological examination in August 1997, the veteran 
complained of headaches on the left side of his head 
subsequent to trauma in service.  It was stated that the 
headaches occurred three or four times per month or once per 
month and were sometimes relieved by the use of aspirin.  It 
was reported that a past CT scan was negative.  A physical 
examination revealed no pertinent findings.  The remainder of 
the neurological examination was normal.  The examiner 
concluded that the veteran's headaches were post-traumatic 
and could be related to the shrapnel wound scar.  

A VA neurological examination was performed in October 1998.  
It was reported that the veteran had four to eight headaches 
per month.  The headaches awakened from his sleep and 
occurred in the occipital and left temporal region.  The 
headaches were described as throbbing with the sensation of 
nail being driven through his head.  Occasionally the veteran 
had nausea.  The veteran had phonophobia, and the headaches 
typically lasted 45 minutes to an hour.  The medical 
examination revealed no pertinent abnormalities.  In the 
diagnostic impression the physician indicated that the 
veteran's history of headaches were most likely migraines.  
The diagnosis was migraines.  

Analysis

The RO has considered residuals of a brain injury due to a 
shrapnel wound that the veteran received during service, and 
the veteran is currently in receipt of a 10 percent 
disability evaluation for headaches evaluated under 
Diagnostic Codes 8045-9304, brain disease and dementia due to 
trauma.  Under Diagnostic Code 8045 the maximum evaluation 
available for headaches is 10 percent disability.   Under 
such circumstances, the veteran is in receipt of the highest 
possible evaluation for his headaches.  Although there is 
evidence of migraine presently, the dispositive factor is 
that the grant of service connection is not for migraine but 
for posttraumatic headaches.


ORDER

An increased disability evaluation for PTSD is denied.

Entitlement to a disability evaluation in excess of 10 
percent for headaches is denied.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

